 618DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any manner interfere with, restrain, or coerce our employees in theexercise of their right to self-organization,to form labor organizations,to join Local#79, International Brotherhood of Boilermakers,Iron Ship Builders and Helpers ofAmerica,AFL, or anyother labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any and all suchactivities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition or employment as authorized in Section8(a) (3) of the ActWE WILL bargain collectively upon request with the above-named labor organizationas the exclusive representative of all employees in the bargaining unit described hereinwith respect to rates of pay, hours of employment, or other conditions of employment,and if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees at our plant, including the shipping clerk,inventory clerk,and so-called seasonal employees,but excluding the office clericalemployees,professional employees,watchmen,guards,and supervisors as defined inthe Act.All our employees are free to become, remain,or refrain from becoming members of theabove-named union,or any other labor organization,except to the extent that this right maybe affected by an agreement in conformity with Section 8 (a) (3) of the Act.BAR-BROOK MANUFACTURING COMPANY, INC.,Employer.Dated ..............By ...............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.TEXTILE MACHINE WORKS,INC.andPAUL J. GASSERT,ET AL.TEXTILE MACHINE WORKS, INC.andWILLIAM G. BAUERTEXTILE MACHINE WORKS, INC.andUNITED STEELWORK-ERS OF AMERICA C.I.O. Cases Nos. 4-CA-118, 4-CA-277,and 4-CA-343. June 17, 1953SUPPLEMENTAL DECISION AND ORDEROn November 5, 1951,the Board issued its Decision andOrder in the above-entitled proceeding,'finding that the Re-spondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desisttherefrom,and take certain affirmative action. Among theunfair labor practices found to have been committed by theRespondent was its discriminatory refusal to employ 85 formeremployees,herein called discriminatees,in violation of Sec-tion 8(a) (3) ofthe Act. Asa defense to the allegations of thecomplaint that the refusal to employ the discriminatees violated196 NLRB 1333.105 NLRB No 77. TEXTILE MACHINE WORKS, INC.619Section 8 (a) (3) of the Act, the Respondent contended that thediscriminatees had not applied for and were not denied em-ployment, but that they had applied for reinstatement as thisterm is technically used by the Board in its remedial orders.In substance, the Respondent asserted that if, arguendo, it hadin the past unlawfully discharged the discriminatees, they hadpermitted their rights to reinstatement under the Act tolapse by failing to file charges based upon their dischargeswithin the 6-month period specified in Section 10 (b) of theAct; that when the discriminatees subsequently presentedthemselves to the Respondent, they actually sought reinstate-ment, not employment as new employees, which reinstatementthe Respondent was privileged to refuse to accord them.Contrary to the Respondent's view, the Board found that thediscriminatees had not sought reinstatement as that term istechnically understood, but that they had in fact applied foremployment which they were unlawfully denied. In so finding,theBoard cited its decisions in Pennwoven, Inc., 94 NLRB175,and Childs Company, 93 NLRB 281. Subsequent to theissuance of the Board's Decision and Order herein, the UnitedStates Courts of Appeals for the Third and Second Circuits,respectively, denied enforcement in the Pennwoven and Childscases(194 F. 2d 521 and 195 F. 2d 617, respectively) of thatpart of the Board's order in each case based upon findings ofviolation of Section 8 (a) (3) of the Act. In view of the Board'scitation of its decisions in these cases in the instant case,the Board, on November 28, 1952, issued a notice to the partiesto show cause why the Board should not reexamine and re-consider its findings of fact and conclusions of law in itsDecision and Order in the light of the Pennwoven and Childscourt decisions. In response to this notice, the Respondent,theGeneral Counsel, and the United Steelworkers of America,CIO, one of the charging parties, signified their approval ofappropriate reexamination and reconsideration of the Board'sDecision and Order.Having carefully reexamined and reconsidered the entirerecord in this case, especially in the light of the Pennwovenand Childs court decisions, we are satisfied that the Boardcorrectly found and concluded that all the discriminatees inthisproceeding,with one exception noted hereinafter, hadapplied to the Respondent for new employment and not forreinstatement with restoration to former rights, and that theRespondent's discriminatory refusal to employ them pursuantto such applications for employment was in violation of Section8 (a) (3) and (1) of the Act. We have reached this conclusionfor the reasons set out below.Neither the Pennwoven nor the Childs court decision dis-turbed the legal principle upon which the Board's 8 (a) (3)findings in those cases,as well as in the instant case, funda-mentally rest. That principle, affirmed by the Supreme CourtinPhelpsDodgeCorp. v. N. L. R. B., 313 U. S. 177, holdsthat the refusal by an employer to grant employment becauseof past union or strike activities is an unfair labor practice. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe crucialdisagreementby the courts with the Board'sfindings in Pennwoven and Childs was not in derogation of thePhelps Dodge principle but turned solely on a constructionof the decisive facts in these cases. In brief, the Board hadfound that certain former employees in each case had re-quested jobs as new employees from their former employers,and had been denied employment in one case because of theirship in a union. The Board, applying the principle of PhelpsDodge to the facts as it found them, held such denials of em-ployment violative of Section 8 (a) (3) of the Act. The court,in each case, however, construed the requests of the individuals,not as applications for new employment, but as assertionsof reinstatement rights as this term is remedially used by theBoard. As the vindication of these reinstatement rights hadbeen barred by the 6-month limitation of Section 10 (b) oftheAct, no unfair labor practice could be found on the refusalto reinstate. Concluding, therefore, that the Board's findingsof fact were not supported by the evidence, the court deniedenforcement of the Board's order in each case.Similarly, the Board's determination of the question in theinstant case, whether the discriminatee s had sought new employ-ment or reinstatement, depended on the particular fats of thiscase, which are clearly distinguishable from the controllingfacts in Pennwoven and Childs.In Pennwoven the requests consisted of letters from threeemployees to their former employer. These letters werealike except for the statement of employment records in each.One of these letters was quoted at length in the court's decisionas follows:My employment with Pennwoven, Inc., was severedonJune 30, 1948 by the company when the second shift wastemporarily eliminated. I was laid off without regard formy seniority whichwas guaranteedto protect my job underthe then existing labor agreement between Pennwoven,Inc.,and Local No. 12318 of District 50--United MineWorkers of America, which at that time was recognizedby Pennwoven, Inc., as the sole and exclusive bargainingagency for all production and maintenance employees ofPennwoven, Inc.At the time of my lay-off on June 30, 1948, 1 was em-ployed by Pennwoven, Inc., for 16 years and 3 months, andshould have been retained because employees with lessseniority were retained in your employ.Sincemy lay-off on June 30, 1948 Pennwoven, Inc., hashired new employees without offering me reinstatement tomy former job.Ihave been available for re-employment at all timessince June 30, 1948 and am available at this time, but todate have not received any offer from Pennwoven, Inc., ofre-employment. TEXTILE MACHINE WORKS,INC.621Ibelievemy separation from employment with Penn-woven, Inc., and refusal of re-employment was and is duesolely tomembership in and activities on behalf of theAmerican Federation of Labor, and my efforts to inducemy fellow employees to join the A. F. of L. and have theA. F. of L. certified as bargaining agent for productionand maintenance employees of Pennwoven, Inc.This action constitutes a violation of my rights as aworker under the National Labor Relations Act as amended,and also constitutes an unfair labor practice by Penn-woven, Inc., under the Act.Before seeking redress under the provisions of theNational Labor Relations Act I am herewith informing youof my availability for re-employment and would appreciateany early statement of my status as an employee of Penn-woven, Inc.In construing this letter, the court said merely,We find it impossible to understand this letter as any-thing but a demand for reinstatement to a former positionwith all the benefits that such reinstatement could bring.The Board calls the letter "an unconditional application foremployment". If that is a fact-finding we cannot accept it.If it is comment or argument we are likewise compelledto disagree. There is nothing we can say to support ourpositionwhich is any stronger argument for it than thetext of the letter itself.Necessarily the court's construction of the foregoing letteras a "demand for reinstatement to a former position with allthe benefits that such reinstatement could bring," was derivedfrom a reference to the letter as a whole. The court's resultmust, therefore, have been obtained from the combined effectof the following elements in the letter:(a) The recital of facts regarding the employer's allegedunlawful conduct (as to which more than the 6-month statutoryperiod providedin Section10 (b) had run), with specific refer-enceto the employer's failure to offer the aggrieved employee"reinstatementto [her] former job."(b) Emphasis upon the specific seniority, in terms ofpreciseyears and months, earned by the employee in the employer'sservice.(c) The statement of the employee's "availability for re-employment," coupled with a threat to seek redress undertheAct for the employer's terminationof her employment,and ademand for "an early statement of [her]status asan employee of Pennwoven, Inc."The court undoubtedly concluded that the statement of "avail-ability for re-employment" was so intertwined with remindersof the employer's discriminatory conduct and refusal to offer 622DECISIONSOF NATIONALLABOR RELATIONS BOARDreinstatement,the employee's seniority,the threat of redressfor failure to reemploy,and the demand for a statement ofstatus as an employee of the employer,as to mean only thatthe employee still regarded herself entitled to rights avail-able under the Act, and that the letter as a whole was a demandfor restoration of these rights with a threat of invocation oftheAct's processes for the employer's failure to accord themto her.In the Childs case there was a background of a discharge ofan employee by the employer on January 29, 1948, and a chargefiledwith the Board in September 1948 alleging the dischargeto have been violative of Section 8 (a) (3) of the Act. On June 24,1948, the aggrieved employee, Potter, had written the employer,as the court found, complaining of the employer's conduct inconnectionwith the discharge. On July 8, 1948, the employerreplied advising Potter that his complaint was receiving con-sideration.On October 23, 1948, Potter again wrote to theemployer (just after the filing of the charge in September)reminding the employer of his June 24 letter voicing "com-plaintagainstmy loss of job with the company," and theemployer's failure to satisfactorily dispose of his complaintas promised in its letter of July 8. He concluded this letterby referring to his decision to take his complaint to the Board.On October 28 the employer replied explaining the reason forthe termination of Potter's, employment, and informing himthat ''Under these circumstances the Company cannot restoreyou to your former position." The next day Potter filed anamended charge with the Board reiterating his original chargefiled in September and adding: "On October 23, 1948 1 wroteto the Company and requested that The reinstated to my formerposition. On October 28, 1948, 1 was informed by the Companythat pursuant to the terms of the existing labor contract,theycould not reinstate me to my former position." On April 10,1949, Potteragainsent a letter to the employer in which heincluded the following remarks:Please except this as another request tobe reestab-lished in the employment of the company with formerrights.As well as compensary losses I haveso suffered as aresults.Which you perhapsare awareisclaims I havepending with the National Labor Relations Board. (Sic)In disagreeing with the Board's conclusion that Potter'sOctober 23, 1948, letter was a request for new employment andnot a demand for reinstatement, Judge Augustus Hand, speakingfor the majority, said,We cannot see any justification for the conclusion of theBoard that Potter was asking for new employment ratherthan reinstatement to his former position and rights. HisletterofOctober 23, 1948 refers to two things: (1) hisletter of June 23 in which he complained generally of the TEXTILE MACHINE WORKS,INC.623Company's failure to oppose the Union's request for hisdischarge,and (2)the charge he had filed with the BoardinSeptember, in which he complained only of the il-legality of his discharge.How either reference can beconstrued as a demand for new employment rather thanone for restoration of former rights is beyond our com-prehension. In the amended charge filed October 29, 1948,he himself said that the letter was a request for rein-statement to his former position. The letter of April 10,1949, ties in with all his former utterances and is to beread as interpreting and reaffirming them. It conclusivelyshows that he was at all times seeking reinstatement to hisformer rights and not merely new employment.It is thus evident that here, as in Pennwoven, the court's in-terpretation of Potter's request as a demand for reinstate-ment was formed by regarding the request in relation toPotter's assertion of rights flowing from his alleged unlawfuldischarge,and his invocation of Board action to secure thoserights.Especially significant,inthisconnection, is thecourt's reliance on Potter's April 10, 1949, letter to explainthe intent of his October 23, 1948, request. Also particularlynoteworthy is Potter's demand in his April 1949 letter to berestored to employment with"former rights"and compensationfor losses resulting from his discriminatory discharge.-Theseare the elementscustomarilycomprising a Board-orderedreinstatementremedy.Indistinguishing the instant case from Pennwoven andChilds,we emphasize at the outset the absence here of thedecisive elements delineated in our analyses of the foregoingcourt decisions. Absent from the requests by the discrimi-natees in this case,with the exception hereinafter noted, arethe Pennwoven or Childs assertions of past discrimination bythe respondent coupled with claims of rights flowingfromsuch alleged discrimination,or threats of Board action for thefailure of the respondent to accord these rights.We turn thento the relevant facts in the record upon which the Board'sconclusion rests,that these requests evinced the desire of thediscriminatees for employment and not for reinstatement withrestoration of rights and pecuniary losses.As detailed in the Board's Decision and Order, the dis-criminatees were part of a group of striking employees whoon September 3, 1947, ended their strike against the Respond-entby signifying their desire to return to work.On thatoccasion,pursuant to the Respondent's instructions, theyentered their names,addresses,and telephone numbers in aregistersmaintained by the Respondent in its employment2 According to the Respondent's employment manager.this register is continuously main-tained in the employment office to record the names and other information concerningpersonswho daily visit the office applying for employment.The employment managertestified that his usual practice is to refer to the register each day to satisfy the Respondent'simmediate personnel needs by securing employees from among the applicants whose entriesappear in the register. 624DECISIONSOF NATIONAL LABORRELATIONS BOARDoffice, and left tht premises to await recall to work. None ofthe discriminatees was ever recalled. Instead, the Respondentnotified them by mail in September and October 1947 that theyhad been discharged.' No charges were filed alleging thatthese discharges were unlawful, and we do not find that theywere.On March 21, 1949,a meetingwas held by an official of theUnited Steelworkers of America, CIO, which was attended bysome of the discriminatees. As a result of events which trans-spired at thismeeting,4most of the discriminatees visitedthe Respondent's employment office and presented their re-quests for employment. In general, the discriminatees wereinformed that there was no work available for them at the timebut that they would be called when jobs became available. Al-though, as revealed by the Board's analysis of the record,jobs subsequently became available for which the discrim-inatees were qualified, they were refused employment by theRespondent. These refusals to employ are the basis for thecomplaint in this case.In contending that these requests constituted demands forrestoration to their former jobs and privileges and not justapplications for employment, the Respondent asserted that thetestimony of the discriminatees regarding their conversationswith the Respondent's employment officials and clerks revealsthat they were trying to recover "their old jobs back." This,the Respondent argued, is equivalent toademandfor reinstate-ment as that term is used by the Board in its remedial orders.Apart from our disagreement with such reasoning, we find thatthe Respondent's argument is not applicable to the requestsof 21 discriminatees which contain not even the slightest men-tion of a desire for "old jobs," but clearly reflect the desireof these discriminatees for any employmentas newemployees.We are equally satisfied that the Respondent's argument is notapplicable to the requests of 16 other discriminatees who, in thecourse of their conversations with the Respondent's representa-tives, directly or indirectly referred to an interest in their "oldjobs," but also made other statements which convincinglyshowed that they wanted employment as new employees.Because we have relied upon the interchange between each ofthese 37 discriminatees and the Respondent's representativesin reaching our conclusions, we set forth the credited testi-mony of these discriminatees as to what was said in eachinstance:3One discriminatee, Paul H. Gassert, had been discharged on August 4, 1947, before thestrike,allegedly for insubordination.The circumstances relating to his discharge aredetailed in the Board's Decision and Order.4As noted by the Board at footnote 13 in its Decision and Order, the Trial Examinerhad excluded testimony which the General Counsel sought to elicit as to the events of thismeeting,and rejected the General Counsel's offer of proof to the effect that the Steel-workers' representative had informed his audience that the Respondent was hiring, andhad advised those desiring to obtain jobs with the Respondent to apply. Although the Boardwas of the opinion that this evidence should have been admitted, it indicated that it did notneed to rely therein in reaching its ultimate conclusions, and did not, therefore, reversethis ruling by the Trial Examiner. TEXTILE MACHINE WORKS, INC.625Anthony Pietrowski spoke to the employmentmanager onMarch 26, 1948, and "asked for a job." He was told that therewas no work and that he should come back. He returned aboutamonth later, but an employment clerk refused to let him seethe manager.Joseph Marko asked an employment clerk on March 23, 1948,"for a job." He was informed that "whatever happens to thesefellows (otherdiscriminateeswho had applied for work) willhappen to you."George Herzog told the employmentmanageron March 22,1948, that he had formerly worked in department 1 and askedfor his "job back." When apprised that there were no jobsopen,he inquired "wasn't there any jobs open in any other de-partment." He was informed that menwere notthen needed.Robert Guistwite told the employmentmanageron March 24,1948,"I would like to have my job or any other job, anythingat all,"and wasadvised there was nothing open at that time,and ifsomethingdid open he would be informed.Stanley Savage said to an employment clerk on April 15,1948,"I come over tosee ifthere was any jobs open," andwas told only to sign the register. He also asked the employ-ment manager"Is there anything open," but this inquirymerely evoked the manager's laughter.William H. Pike, Jr., asked an employment clerk in March1948 "if there was any jobs open," and was told there werenone then but that he would be informed when there wereopenings.Walter S. Davis came to the employment office betweenMarch 22 and 25, 1948, and asked a clerk for his "job back,"and when that was refused requested a form "to make out anapplication for employment." This request was denied and hewas informed that he would be notified if there were to be anyjobs open.Catherine M. Frees said to an employment clerk on March24, 1948, that she "came over for a job, it didn't make nodifferencewhat kind of work it was." He told her he hadnothing then.Harry S. Koch spoke to the employment manager in March1948 and asked him "for a job." The manager replied thattherewere no jobs open then but that he would keep him inmind and let him know.Stella Quaintance asked an employment clerk on March 24,1948, for "a job" and was told he did not have anything. Sheasked "if they were going to hire any more girls" and wastold by the clerk that he did not know.Aaron Becker asked an employment clerk in the spring of1948 "if they had any jobsopenin the foundry" and was toldthere were none.Charles Di Stasio spoke to the employmentmanager onMarch 22, 1948, and said, "I'd like to have my job back."The manager replied, "Oh, you can't have your job back. Yougot tostartas a new man." Di Stasio then said, "O.K., itsO.K. with me." He was told, "Well, there's no work in thereright now. Yougot towait until you're sent for." 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDRussell J. Hartranft asked an employment clerk on April 1,1948,"ifhe had any jobs open."He was told there were noopenings and that he would be called when needed.Herman O.Burkhart asked an employment clerk on August26, 1948,"about getting[his] job back,or any other job."He was told there was nothing open.William Miller stated to an employment clerk on April 2,1948, that he "wanted employment."He was told that if the em-ployment manager wanted him he would call him.Alpheus Groff applied for "employment"on March 28, 1948,and was told by an employment clerk he would be sent for whenneeded.Earl G.Detweiler had been at the employment office on Oc-tober 22, 1947,and had asked whether"there was anythingdoing on [his]job or anything else."He was told there wasnothing for him.He continued calling at the employment officeweekly thereafter until February 7, 1948.On this last occasionhe asked an employment clerk if he knew when the companywould send for him.The clerk told him he did not know.James P.Robinson told an employment clerk on March 22,1948, that he would like to get his old job back"or any otherjob that's available."The clerk consulted with the employmentmanager and told Robinson that the manager had no time tobother with him.Norman Miller asked an employment clerk on March 26,1948,"ifanything was open"and was told there was nothingopen at the time.Cletus R. Slusser asked an employment clerk on March 24,1948,"if there was anything doing...is there anything open?"He was told there was nothing open.Clayton Schweitzer told an employment clerk in December1949 or January 1950 that he had come "to seek my employ-ment" in the foundry where he had formerly worked. Theclerk ascertained that he had worked for the company duringthe 1947 strike and then informed Schweitzer that the em-ployment manager was not present and could not be reached.Lester Matz asked an employment clerk about the secondweek in April 1948,"if there was any jobs open"and was in-formed there were no openings then.Arthur Bordner asked an employment clerk on March 7,1948,"if they were hiring anyone"and was informed that theywere not.ClarenceWarczyglowa went to the employment office onMarch 22, 1948.On that occasion several other former em-ployees were present including Joseph Grimm who had beenpresident of the shop local before the strike.Grimm asked theemployment manager"about these fellows that are here, aboutgetting their jobs back."The manager replied,"the only wayyou would get your jobs back is to start as new employees."Grimm then asked for applications,but the manager said hehad the old applications and that it would be sufficient for themen just to register;that"as the time comes we will call you." TEXTILE MACHINE WORKS, INC.627Joseph O'Connell asked an employment clerk in the springof 1948"if there was any hiring,anything doing at present."The answer was no.CyrusW. Speicher applied at the employment office inMarch 1948 and was asked by an employment clerk "how comeIwas back for my job," to which hereplied,"Well,I'm outof a permanent job at the present time,Iwas back quite oftenformy job butI never got it."He testified he had gone to theemployment office to ask for"my old job or another job; Iwasn't too particular."George Clay asked an employment clerk on March 23,1948, "about coming back,"and was informed"we don't takeanybody backyet." He testified that on this occasion he "wasjust looking or a job."Charles I.Race asked an employment clerk on March 22,1948, "for work." After he hadbeen identified as a participantin the 1947strike against the Respondent,he was told therewas no work.LeroyHaring asked an employment clerk in November 1947"about my job back or any other job"but was told there wasnothing available.He again"inquired about work"in February,April,and around Thanksgiving time or December 1948, andwas told each time that there was nothing for him.Ferdinand J. Mayer asked an employment clerk on March 22,1948, for "a job."William G.Bauer asked the employment manager in the fallof 1948 for his "job back."He was told that due to transfersof employees between departments he could not then be placed.Bauer returned to the employment office about 50 times in 1949and 1950 and asked the employment clerks "for work, any kindof work."John Marko spoke to the employmentmanager onMarch 29,1948, and asked him "about my old job." The manager toldhim he "couldn't get back to [ his) old job," and turned himdown for a job in the foundry for which Marko also applied onthe ground that he wasn't heavy enough for the job. Marko thenrequested the manager to contact him "if there should be any-thing open."Conrad H. Chlebowski went to the employment office onMarch 22, 1948, to apply for a job.He was informedthat theemployment manager was not in and that he would be notified"if anything was open."Harry Mull went to the employment office on March 23,1948,to apply for a job. He was informed that the employmentmanager was not in.Robert Heist asked an employment clerk on March 20 or22, 1948, "If I could have my job back"and "if there was anywork for me." He was informed that if there were any workfor him he would be notified.John A. Roth asked an employment clerk on April 3, 1948,to be "rehired."Samuel S. Leone told an employment clerk on March 22,1948, "I have come back to be reinstated on my job, if possi- 628DECISIONS OF NATIONALLABOR RELATIONS BOARDble, and if there was an opening over there to the foundry."He was told he would be referred to the employmentmanager.As to the remaining discriminatees, whose requests consistedgenerally of inquiries about when they would get "their oldjobs back," the Board, in its Decision and Order; said,We reject the Respondent's contention that these appli-cations were not for employment, but for ",reinstatement"as this term is technically used by the Board. In so findingwe are mindful of the fact that some of the applicationswere requests for "our old jobs back," "reinstatementto our old jobs," or for "reemployment." Whatever thelanguage used by the applicants, however, it is clear thatin no sense did they expressly or impliedly attach con-ditions to their requests suchas a demand for return toa former position with back pay, seniority, and otherrights and privileges which the Board customarily speci-fies in a remedial order requiring an employer to rein-state employees. We are satisfied that the discriminatees,who without exception are industrial factory workers, didnot use the terms they employed in the technicalsense oflabor law experts, but merely expressed themselves intheordinary manner of former employees seeking jobs,fromtheir old employer, and presentedthemselves as newapplicants seeking new employment.We affirm this view with respect to all but one of the discrim-inatees.5 The Respondent's contrary view that the requests for"old jobs back" were equivalent to demandsfor reinstatementmight be more persuasive had there been associatedwith themthe elements appearing in the Pennwoven and Childsrequests.However, unlike the situation in thosecases,there is no evi-dence here ofassertionsby the discriminatees that they hadbeen unlawfully discharged by the Respondent; there are noclaims of legal entitlement to their former positions basedon allegations of such unlawful conduct, nor are there demandsto be made whole for pecuniarylossesresulting therefrom.There is moreover a total absence of threats of Board actionfor the Respondent's failure to comply with such demands: Ineffect, there is nothing to differentiate the requests of the dis-criminatees from ordinary applications for employment, butthe utilization of words denoting a desire for "old jobs back."The soundness of the Board's view is emphasized by regard-ing the phrasing of the request in relation to the attendant actsand circumstances which shaped and reflected their true mean-ing. The discriminatees had worked for the Respondent at man-ual jobs which were neither unique nor distinctive. These jobswere like many others on the Respondent's payroll in identicalor closely related classifications. Their requests, therefore,could not reasonably have been taken to mean that they wereclaiming specific identifiable jobs to which they regarded5 Angelo Totneo. TEXTILE MACHINE WORKS, INC.629themselves still entitled. A more likely construction, which weadopt,was that they used the words "old jobs back" in thepracticalsense ofindustrial workers to convey information tothe Respondent required by the situation. In effect they wereinforming the Respondent that they were its former employeeswhose old jobs had been as laborers, grinders, benchhands, orany one of the numerous classifications by' which their jobshad been designated, and that they wanted to come back to workfor the Respondent in capacities for which past employmentwith the Respondent qualified them. We are convinced that theRespondent's employment representatives so regarded theserequests. No discriminatee was turned down on the ground thathewas seeking reinstatement and not employment. Instead,their requests were handled precisely as the Respondent cus-tomarily handled applications for employment from individualsseeking work for the first time. In most cases the discrim-inateesmade identifyingentries inthe employmentregisterused by the Respondent to register all applicants for employ-ment. Those who did not register were identifiable from otherrecords in the Respondent's possession including their regis-tration after the termination of the 1947 strike. To the inquiriesabout "old jobs back," the response generally was that therewere no openings at that time but that the discriminatees wouldbe called when jobs became available. There were no protestsby the discriminatees that they wanted present restoration tocertain jobs and not promises of future employment as jobsbecame available, but the record shows complete compliancewith the Respondent's procedures and acceptance of its con-ditions. 6Viewed as a whole, the foregoing circumstances convincinglyreflect a mutual understanding by the discriminatees and theRespondent's representatives that the requests by the formerwere for employment and not for the legal remedy of rein-statement. The Respondent's refusal, for reasons proscribedby the Act, to offer the discriminatees employment when suit-able jobs became available was therefore, in accordance withthe Phelps Dodge principle, violative of Section 8 (a) (3) and(1) of the Act.Upon reconsideration of the record we believe, contrary tothe Board's finding in the Decision and Order herein, that thecomplaint should be dismissed as to Angelo Tomeo, one of thediscriminatees. As distinguished from all the other discrim-inatees, Tomeo at no time within 6 months before the filing date6On March 22, 1948, the day after the union meeting which led to the filing of the requestsby the discriminatees, the Respondent's employment manager told Clarence WarczyglowaandCharles DiStasio when each asked about getting his "job back" as described above,that they could receive employment only as new employees. Warczyglowa then asked foran application and DiStasio replied that "it's O.K. with me." We infer from the discrimi-nateesunhesitatingacquiescence to the employment manager's condition on these twooccasions and his failure to state the condition to other discriminatees who spoke of "jobsback" or used similar terms, that any doubt which the Respondent may have entertainedas to the desire of the discriminatees for new employment was dispelled when they firststarted to file requests for employment. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the charge in this proceeding appeared in person at the Re-spondent's employment office to request employment.However,by letter dated April5, 1948, he advised the Respondent asfollows:Ihereby apply for reinstatement to the same positionthat I heldas of-------------This reinstatement to be without prejudice that mightbe inferred from my participation in the work stoppageof --------------We are satisfied that the foregoing letter7 imparts,partic-ularly in the light of the Pennwoven and Childs court decisions,Tomeo's demand for restoration to his former position with therights and privileges he would have enjoyed had the Respondentnot discharged him after the 1947 strike. This is tantamountto a demand for technical reinstatement which the Respondentcould have justifiably refused.We deem it pertinent in this Supplemental Decision and Ordertomake it clear that the Board's findings of 8 (a)(3) and (1)violations in this proceeding do not in the slightest degree de-pend upon the view attributed by the court to the Board in itsPennwoven decision, namely that "a discriminatory failure toreinstate an employee is to be treated like a continuing tort."The court interpreted the Board's holding in that case as pre-dicated on the view that a reinstatement remedy for a discrim-inatory failure to recall to work is available indefinitely underthe Act and may be prescribed by the Board although the chargeas to the underlying illegal conduct is filed more than 6 monthsafter its occurrence;that Section 10 (b) has the effect in suchcases of limiting only the assessmentof back pay, which maynot be computed for a period more than 6 months before thefiling date of the charge. The court believed that computationof back payin the Pennwoven case was ordered on this basis.The Board did not mean to rely on any such theory and be-lieved thatitwas not doing so in its Pennwoven decision. Inview, however,of the court's interpretation,we must point outthat in the instant decision the Board has not proceeded on anysuch theoryin finding discrimination or in framing its order.Thus, the Board specified that it made no finding that the 1947discharges constituted violations of the Act or, in any event,called for remedial action. As our original decision hereinplainlyshows,we refer to the circumstances concerning thesedischarges only for the judicially approved purpose' of estab-lishing the Respondent's antiunion motive as to the conduct7The record does not indicate the dates inserted by Tomeo in the blank spaces, but weassume that he referred to the last position he held as an employee of the Respondent andto the August 1947 strike.8N.L.R.B. v. Clausen, et al., 188 F. 2d 439(C.A. 3), enforcing Fredrica Clausen, d/b/aLuzerne Hide and Tallow Company, 89 NLRB 989. ST. PAUL POSTALEMPLOYEES631whichoccurred in 1948 and thereafter.'Our order,specifyingthe precise date of the discrimination found as to each individ-ual and the period forwhich backpay was awarded,is consis-tent with the underlying basis for our findings as explicated inour original decision in this case and as here reiterated.For the reasons hereinabove stated, we affirm our Decisionand Order of November 5, 1951, as supplemented and modifiedby this SupplementalDecision and Order.IT IS HEREBY ORDEREDthat the complaint herein be, andit herebyis, dismissed as to Angelo Tomeo and that the noticeto all employees,marked "Appendix,"required by the Boardin its Decision and Order to be posted by the Respondent beamended by deleting therefrom the name of Angelo Tomeo.Chairman Herzog took no part in the consideration of theabove Supplemental'Decision and Order.9At footnote 24 in its Decision and Order the Board said, "Our consideration of suchevidence is not to be taken as a finding that the Respondent committed an unfair laborpractice before March 8,.1948; in evaluating this evidence we are merely endeavoring toclarify and impart meaning to events which occurred after March 8,.1948."ST. PAUL POSTAL EMPLOYEES COOPERATIVE CAFETE-RIA COMMITTEEandLOCAL 556, HOTEL, RESTAURANT& CAFETERIA EMPLOYEES UNION, A. F. of L., Petitioner.Case No. 18-RC-1888.June 17, 1953DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before James A.Karigan, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connectionwiththis case toa three-member panel[Members Houston, Murdock, andStyles].Upon the entire record in this case,the Board finds:1.Prior to1945the cafeteria concession inthe United StatesPost Office Building in St.Paul, Minnesota,was operated by theDolanCompany. In 1945the arrangements governing theoperation of the cafeteria concession by the Dolan Company wereterminated.At that time and in accordance with "Rules andRegulations issuedby thePost Office Department For theOperation and Conduct of Post Office Cafeterias in Federal orLeased Buildings,"the St.Paul Postal Employees CooperativeCafeteria Committee, hereinafter called the Committee, wasorganized for the purpose of operating a cafeteria in the base-105 NLRB No. 84.2915550- 54 - 41